DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    JUDITH S. NORKIN, as Personal Representative of the Estate of
                 JEFFREY ROBERT NORKIN,
                           Appellant,

                                    v.

  J.V. ASSOCIATES (PB) LLC d/b/a FOUR SEASONS RESORT PALM
   BEACH, and FOUR SEASONS HOTELS LIMITED CORPORATION
           d/b/a FOUR SEASONS RESORT PALM BEACH,
                           Appellees.

                              No. 4D19-1919

                          [November 5, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case No.
502016CA011907.

  Brett C. Powell of The Powell Law Firm, P.A., Palmetto Bay, for
appellant.

   James H. Wyman of Hinshaw & Culbertson LLP, Coral Gables, and
Rory Eric Jurman of Hinshaw & Culbertson LLP, Fort Lauderdale, for
appellees.

PER CURIAM.

   Affirmed.

LEVINE, C.J., WARNER and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.